Pee a

iy
_ AO 245B (Rey. 02/08/2019) Judgement in a Criminal Petty Case (Modified) Page | of 1 eo

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v. / (For Offenses Committed On or After November I, £987)
Pedro Morales-Martinez _ Case Number: 3:19-mj-24536
David J Zugmanh ] gee ses yt,
. . Defendant's Aitorney a Smee eee ip
REGISTRATION NO. 91894298
| DEC 66 2019
THE DEFENDANT:
...  -pleaded guilty to count(s) 1 of Complaint CLERK US DISTHIOT COURT cy
SOF PEAT OTS fy ees
CL) was found guilty to count(s) LY enter eeree ~s CA en
after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) l
[] The defendant has been found not guilty on count(s)
CL] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

. The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
. imprisoned for a term of:

 

~
/ON TIME SERVED Fy days

Xl Assessment: $10 WAIVED [& Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, . charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
- imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 6, 2019
Date of Imposition of Sentence

_ Received Ne \Y Cy VW Bost

DUSM _ HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-24536

 

 
